 1 Joe Angelo (Bar No. 268542)
   jangelo@gajplaw.com
 2 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 3 Roseville, California 95747
   Telephone: 916-290-7778
 4 Facsimile: 916-721-2767

 5 Attorneys for Plaintiffs
   David and Kelly Scott
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
              EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
 9

10
     DAVID AND KELLY SCOTT,                              Case No.: 2:20-cv-01914-MCE-DMC
11
                    Plaintiffs,
12                                                       ORDER
13          vs.

14 SELECT PORTFOLIO SERVICING, INC.
             Defendant.
15

16
                                                  ORDER
17
            Pursuant to the stipulation of the Parties, Select Portfolio Servicing, Inc. is dismissed with
18
     prejudice and each party shall bear its own attorneys’ fees and costs.
19
            The Clerk’s Office is directed to close this case.
20
            IT IS SO ORDERED.
21
     Dated: May 19, 2021
22

23

24

25

26

27

28

                                                        1
                                                     ORDER
